Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 5/18/2021 has been entered. Amended Claims 1, 4, 6 and 7 have been noted in addition to canceled Claims 2-3 and 5 and new Claims 21-23. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Although Applicant has indicated that corrected drawings have been included in the response, no corrected drawings are present. The drawing objections previously set forth consequently remain.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Correct the drawings filed 7/23/2018 in accordance with the drawing objections previously set forth in the Non-Final Rejection filed 2/18/2021. It should be noted that Applicant agreed to the proposed changes for the drawing objections and indicated that corrected drawing were attached in the reply of 5/18/2021 that reflected these changes but that no such drawings were actually included with the submission. 
IN THE CLAIMS filed 5/18/2021, cancel withdrawn Claims 8-20

Allowable Subject Matter
3.	Claims 1, 4, 6-7 and 21-23 are allowed.


Regarding independent Claim 1: Independent Claim 1 as is currently amended is not anticipated by any known prior art and is no longer considered to be obvious over any known prior art including that of AAPA (Applicant Admitted Prior Art) and Lannes (US 5,277,171) which were previously relied upon in the 35 U.S.C. 103 rejection that was previously set forth for Claim 1. 
Claim 1 now clearly specifies the structural components for attaching the diffuser to the flow sensor body that eliminates the need for a coupler which is commonly used to join these components together in the prior art (as is evident from coupler (115) in AAPA). Neither AAPA, nor Lanees, nor any other known prior art teaches of “an extended cylindrical flange which comprises a diffuser attachment mechanism having (1) a notch along an inner surface of the extended cylindrical flange and (2) a second threaded attachment mechanism on an outer surface of the extended cylindrical flange, the second threaded attachment mechanism configured to attach the integrated flow sensor and diffuser mechanism to a water heater fitting” in addition to a diffuser that is fixedly attached to the flow sensor body and comprises a complementary diffuser attachment mechanism having a protrusion, wherein the notch of the diffuser attachment mechanism is configured to receive the protrusion of the complementary diffuser attachment mechanism to fixedly couple the diffuser to the extended cylindrical flange. These structural features in combination with the other limitations of the claim are neither anticipated nor rendered obvious by any known prior art and enable the claimed integrated flow sensor and diffuser mechanism to, inter alia, not need a coupler and consequently require less head room for installation. Therefore, Claim 1 and dependent Claims 4, 6-7 and 21-23 are now in condition for allowance. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/14/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762